DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 1/5/2021 and is a CON of 16/702711(12/4/2019, US Pat 10889591) which is a CON of PCT/CN2018/107461 (9/26/2018) which claims foreign priority to CN 201810871998.0 (8/2/2018) and CN 201810203538.0 (3/13/2018) and CN 20170900197 (9/28/2017).  Claims 1-20 are before the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The specification, does not 
	The Examiner suggests deletion of the word “prevention”.  


Claims 15, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification does not adequately 

Claims 15, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include 1) the breadth of the claims, 2) the nature of the invention, 3) the state of the prior art, 4) the level of one of ordinary skill, 5) the level of predictability in the art, 6) the amount of direction provided by the inventor, 7) the existence of working examples, and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  
The nature of the invention: The nature of the invention is the method of treating an (un)defined condition that is modulated by the PDE9 receptor. 
The state of the prior art: The state of the prior art is that it involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific disease).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Alzheimer’s disease has no known cause to which the experts can agree on.  Other conditions specifically claimed are cognitive impairment caused by central nervous system disorder which includes perception, attention, memory and learning impairment.   
The predictability in the art: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F. 2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  In the instant case, the instantly claimed invention is highly unpredictable since one skilled in the art would recognize that in regards to the therapeutic effects of all cognitive impairment conditions, whether or not the modulation of PDE9 receptors would make a difference in the disease.  Hence, in the absence of a showing of a nexus between known cognitive impairment conditions and the modulation of PDE9 receptors, one of ordinary skill in the art is unable to fully predict possible results from the administration of the compound of claim 1 due to the unpredictability of the role of modulation of PDE9 receptors.  Those of skill in the art recognize that in vitro assays and or cell-cultured based assays are generally useful to observe basic physiological and cellular phenomenon such as screening the effects of potential drugs.  However, clinical correlations are in vivo.  These differences stem from the dissociation of cells from a three-dimensional geometry and their propagation on a two-dimensional substrate.  Specific cell interactions characteristic of histology of the tissue are lost.  The culture environment lacks the input of the nervous and endocrine systems involved in homeostatic regulation in vivo.  Without this control, cellular metabolism may be more constant in vitro but may not be truly representative of the tissue from which the cells were derived.  This has often led to tissue culture being regarded in a rather skeptical light (p. 4, see Major Differences In Vitro). 
The presence or absence of working examples:  The compounds of the instant invention have been tested to show in vitro activity at the PDE9 receptor and in vivo bioavailability.  However, there are no working examples of the instant compounds treating any specific cognitive impairment caused by a CNS disorder or treating perception, attention, memory or learning or treating MS, ALS or other disease listed in the instant specification.  Further, there are no animal models of these conditions tested for the instant compounds.   
The amount of direction or guidance present:  The guidance present in the specification is that there are no PDE9 inhibitors medications currently on the market.  Two PDE9 inhibitors are in 
The breadth of the claims: The claims are drawn to the treatment of perception, attention, memory and learning impairment caused by CNS disorders which are mediated by the PDE9 receptor with the compound of claim 1 (for claims 19 and 20) or are drawn to the treatment of all known and unknown diseases related to PDE9 mediation.  
The quantity of experimentation needed: The quantity of experimentation needed is undue.  One skilled in the art would need to determine what diseases out of all known diseases would be benefited by the mediation of PDE9 receptors and then would further need to determine which of the claimed compounds would provide treatment of the disease.  
The level of the skill in the art: The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.  


Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, one of ordinary skill in the art would have to engage in undue experimentation to test which diseases can be treated by the compounds of the instant claims, with no assurance of success.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Specifically, these claims are written to be dependent claims, but have no claims from which they depend due to the claim numbers being drawn through.  Correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santilli.  Santilli teaches compounds such as #82 as pharmaceuticals that anticipate the instant claims where A is 5-membered N ring, R1 =H, R2=ethyl, X2=CR3 and R3=Me, X3=CR3 and R3=H, X4=CR3 and R3=H, L=bond and m=0.  The article teaches the compounds have pharmaceutical activity.

Double Patenting
Claims 1-14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10889591. Although the claims at issue are not identical, they are not patentably distinct from each other because the generic of the instant claims is larger and fully encompasses the smaller generic of the patented claims.  The specific compounds claimed by the claims of the patent are found in the instant claim 12.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 8-4 Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625